Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 1 of 10 PageID# 175




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 Ladarreus Torrell King,                         )
       Petitioner,                               )
                                                 )
v.                                               )                    1:19cv1347 (CMH/fCB)
                                                 )
J. Andrews,                                      )
      Respondent.                                )

                                  MEMORANDUM OPINION

       Federal inmate Ladarreus Torrell King ("King" or "petitioner") filed a 28 U.S.C. § 2241
petition for a writ of habeas corpus alleging that the Bureau of Prisons ("BOP") violated his due
process rights by failing to provide him with a copy of a Discipline Hearing Officer's ("DHO")
report in a timely fashion following a hearing, which resulted in his administrative appeal being
dismissed. On October 9, 2020, respondent filed a motion to dismiss [Dkt. No. 9], with a brief in
support and exhibits, and provided petitioner with the notice required by Local Rule 7(K) and
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975). [Dkt. No. 9-1].

       On October 21, 2020, King moved for an extension of time due to a modified lockdown
at his facility due to COVID-19, which limited his access to the law library. [Dkt. No. 12]. The
motion was granted by Order dated October 27, 2020, which made King's response due on or
before December 11, 2020. [Dkt. No. 12]. King filed a second motion for extension of time on
December 11, 2020 due to the COVID-19 modified lockdown and his inability to access the law
library. The motion was granted by Order dated December 14, 2020 and made King's response
due on or before January 28, 2021. [Dkt. Nos. 14, 15]. King filed a third motion for an extension
on February 2, 2021 stating it was necessary due to the COVID-19 modified lockdown, which
was granted by Order dated February 26, 2021 and made King's response due on or before April
12, 2021. [Dkt. Nos. 16, 17]. On April 7, 2021, King filed a fourth motion for extension of time
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 2 of 10 PageID# 176
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 3 of 10 PageID# 177
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 4 of 10 PageID# 178
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 5 of 10 PageID# 179
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 6 of 10 PageID# 180
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 7 of 10 PageID# 181
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 8 of 10 PageID# 182
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 9 of 10 PageID# 183
Case 1:19-cv-01347-RDA-TCB Document 20 Filed 06/09/21 Page 10 of 10 PageID# 184



                                        IV. Conclusion

         For the foregoing reasons, respondent's Motion to Dismiss [Dkt. No. 9] is granted, and

 this petition must be dismissed with prejudice. An appropriate Order and judgment shall issue.


 Entered this   t/�     day of    �                           2021.

 Alexandria, Virginia




                                                                  Isl
                                               Rossie D. Alston J
                                               United States Di�tri�t Judg
                                                                           e




                                                10
